Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Claims 1, 4-8, 12-15, 19-21 and 23-24 are pending. Claims 2, 9, 11, 16, 18 have been canceled. Claims 1, 4, 8 and 15 have been amended. Claims 1, 4-5, 7-8, 12, 14-15, 19 and 21 are being examined in this application. In the response to the restriction requirement, Applicants elected D-Arg-2’,6’-Dmt-Lys-Phe-NH2, antiphospholipid syndrome, and subcutaneous administration. Claims 6, 13, 20 and 23-24 are withdrawn as being drawn to a nonelected species.

Claim Rejections - 35 USC § 112
The rejection of claims 1-2, 4-5, 7-9, 11-12, 14-16, 18-19 and 21 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection is maintained.
Claims 1, 5, 7-8, 12, 14-15, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed method comprising administering 2’,6’-Dmt-D-Arg-Phe-Lys-NH2 (SS-02), D-Arg-2’,6’-Dmt-Lys-Phe-NH2 (SS-31), or 2’,6’-Dmt-D-Arg-Ald-Lys-NH2 (SS-36), does not reasonably provide enablement for the claimed method comprising administering 2’,6’-Dmt-D-Arg-Phe-(atn)Dap-NH2 (SS-19) or Phe-D-Arg-Phe-Lys-NH2 (SS-20).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The MPEP states: 
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.”

(A) The breadth of the claims; and (B) The nature of the invention;
The claims are drawn to methods for treating antiphospholipid syndrome in a subject in need thereof, comprising: administering an effective amount of an aromatic-cationic peptide or a pharmaceutically acceptable salt thereof to the subject, wherein the aromatic-cationic peptide is selected from the group consisting of SS-02, SS-20, SS-31, SS-19 and SS-36.

(C) The state of the prior art;
Generally, the state of the art with respect to the treatment of antiphospholipid syndrome teaches that antiphospholipid antibodies (aPL) are heterogeneous autoantibodies detected in vitro by solid-phase immunoassays as antibodies binding to phospholipids such as cardiolipin (CL), and further teach that elevated levels of aPL in combination with one or more clinical features has been termed the antiphospholipid antibody syndrome (APS) (see Horkko et al., page 941, left column, 1st para). Horkko et al. also teach most aCL in the tested APS sera require CL oxidation for the CL to be an antigen (page 945, left column, 1st para). In other words, Horkko et al. teach that CL needs to be oxidized in order to become an antigen, which would then result in the production of antibodies against it, thus forming aCL (i.e. an antiphospholipid antibody (aPL)). Horkko et al. further teach that therapies aimed at ameliorating a pro-oxidant state of phospholipids may be beneficial in APS (page 945, right column, 2nd para).
Therefore, one of ordinary skill in the art would have reasonably expected to reduce (or inhibit) cardiolipin oxidation in order to treat antiphospholipid syndrome.
The reference of Szeto (AAPS J. 2006 Jun; 8(2): E277-E283) clearly teaches that the aromatic cationic peptides SS-02 (i.e. H-Dmt-D-Arg-Phe-Lys-NH2) and SS-31 (i.e. D-Arg-2’-6’-Dmt-Lys-Phe-NH2) inhibit cardiolipin (linoleic acid) oxidation, whereas SS-20 does not (E279, left column, 3rd para).
Similarly, the instant specification clearly shows that SS-36, SS-37 and SS-31 inhibit peroxidase activity, whereas SS-19 and SS-20 do not (See Fig. 19C).

(D) The level of one of ordinary skill;
The skill of those skilled in the art is high.

(E) The level of predictability in the art;
Considering that one would have to reduce (or inhibit) peroxidase activity in order to treat antiphospholipid syndrome, the unpredictability of treatment of antiphospholipid syndrome with SS-19 or SS-20 is very high. 

(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
As discussed above, the instant specification clearly shows that SS-19 and SS-20 do not inhibit peroxidase activity (See Fig. 19C).
The MPEP (2164.02) states that " The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).” The MPEP further states that
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.” 
Considering the state of the art as discussed above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to use the invention as claimed.

Response to Arguments
Applicant’s arguments filed on 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues that the search should be limited to the elected species until subject matter is found allowable.
Applicant’s arguments are not persuasive because the election of species is for art search purposes only. All the species are examined with respect to 101 and 112 issues.
For these reasons, the rejection is maintained.

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This rejection is maintained.
Claims 1, 4-5, 8, 12, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto (AAPS J. 2006 Jun; 8(2): E277-E283) in view of Horkko et al. (Circulation. 2001;103:941-946) as evidenced by Lesnefsky et al. (Biochim Biophys Acta. 2008; 1777(7-8): 1020–1027) and Szeto et al. (US 2009/0221514).
Szeto teaches that cytochrome c is normally bound to the inner mitochondrial membrane by association with cardiolipin. Peroxidation of cardiolipin leads to dissociation of cytochrome c and its release through the outer mitochondrial membrane into the cytosol (E278, left column, 1st para).
Szeto further teaches that the aromatic cationic peptides SS-02 (i.e. H-Dmt-D-Arg-Phe-Lys-NH2) and SS-31 (i.e. D-Arg-2’-6’-Dmt-Lys-Phe-NH2) can scavenge H2O2 and ONOO− and inhibit lipid peroxidation in vitro as demonstrated by the inhibition of linoleic acid oxidation (E279, left column, 3rd para). Note that the peroxidation of cardiolipin taught by Szeto refers to peroxidation of linoleic acid. As evidenced by Lesnefsky et al., “Cardiolipin (CL) is a phospholipid unique to mitochondria consisting predominantly of four linoleic acid residues” (see summary). Thus, Szeto et al teach that SS-02 and SS-31 inhibit cardiolipin (linoleic acid) oxidation.
Szeto also teaches that these small peptides (i.e. SS peptides) have excellent “druggable” properties, making them promising agents for many diseases with unmet needs (E282, left column, 1st para).
Szeto does not teach administering SS-02 or SS-31 to a subject suffering from antiphospholipid syndrome.
Horkko et al. teach that antiphospholipid antibodies (aPL) are heterogeneous autoantibodies detected in vitro by solid-phase immunoassays as antibodies binding to phospholipids such as cardiolipin (CL), and further teach that elevated levels of aPL in combination with one or more clinical features has been termed the antiphospholipid antibody syndrome (APS) (page 941, left column, 1st para).
Horkko et al. also teach most aCL in the tested APS sera require CL oxidation for the CL to be an antigen (page 945, left column, 1st para). In other words, Horkko et al. teach that CL needs to be oxidized in order to become an antigen, which would then result in the production of antibodies against it, thus forming aCL (i.e. an antiphospholipid antibody (aPL)).
It would have been obvious to one of ordinary skill in the art the time of the invention to administer SS-02 or SS-31 to reduce cardiolipin oxidation, in a subject suffering from antiphospholipid syndrome (i.e. a disease caused by increased levels of antibodies against cardiolipin) because Szeto teaches that SS-02 and SS-31 inhibit cardiolipin oxidation and Horkko et al. teach that cardiolipin oxidation is necessary for the production of aCL.
One of ordinary skill would have reasonably expected the administration of SS-02 or SS-31 to result in the inhibition of cardiolipin oxidation (taught by Szeto) which would therefore result in decreased production of antibodies against cardiolipin (taught by Horkko et al.).
With respect to claim 15, the only active step is the administration to a subject suffering from an autoimmune disease. Such administration would necessarily reduce inflammation. Furthermore, Horkko et al. teach that inflammatory conditions and an attendant pro-oxidant state are associated with the generation of epitopes to many aPL. Therefore, one of ordinary skill in the art would have reasonably expected the administration of SS-02 or SS-31 to reduce aPL levels, thereby reducing inflammation. Moreover, as evidenced by Szeto et al. (US 2009/0221514), the instantly claimed aromatic-cationic peptides reduce inflammation (paras [0222]-[0223]). 

Response to Arguments
Applicant’s arguments filed on 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues that one of skill in the art would not have been motivated to combine the references in the manner claimed or have a reasonable expectation of success in doing so.
Applicant also argues that where the prior art is purported to teach the use of an agent to treat a specific disease indication, a showing of efficacy is required for a finding of obviousness.
Applicant further argues that the claims require that subjects have existing autoimmune disease. There is no teaching or suggestion in the cited art that reducing cardiolipin oxidation would reverse existing autoimmune disease, or that the D-Arg-2',6'-Dmt-Lys-Phe-NH2 peptide would be effective for doing so.
Applicant’s arguments are not persuasive.
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).
In the instant case, Szeto clearly teaches that SS-02 and SS-31 inhibit cardiolipin oxidation and Horkko et al. teach that cardiolipin oxidation is necessary for the production of aCL. Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to administer SS-02 or SS-31 to reduce cardiolipin oxidation, in a subject suffering from antiphospholipid syndrome (i.e. a disease caused by increased levels of antibodies against cardiolipin).
The skilled artisan would have reasonably expected the administration of SS-02 or SS-31 to a subject suffering from antiphospholipid syndrome to result in the inhibition of cardiolipin oxidation (taught by Szeto) which would consequently result in decreased production of antibodies against cardiolipin (taught by Horkko et al.).
For the reasons stated above the rejection is maintained.

Claims 1, 4-5, 7-8, 12, 14-15, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto (AAPS J. 2006 Jun; 8(2): E277-E283) in view of Horkko et al. (Circulation. 2001;103:941-946) as applied to claims 1, 4-5, 8, 12, 15 and 19 above, and further in view of Szeto et al. (US 2009/0221514).
	The teachings of Szeto and Horkko et al. with respect to claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 have been discussed above.
Szeto and Horkko et al. do not teach the limitations of instant claims 7, 14 and 21.
Szeto et al. teach a method of treatment of subjects suffering from acute renal injury caused by ischemia comprising administering the aromatic-cationic peptide SS-31 (claim 8, paras [0183], [0206]-[0207], [0214]). 
Szeto et al. also teach that generation of reactive radicals has been implicated in carbon tetrachloride-induced nephrotoxicity, which are involved in lipid peroxidation, accumulation of dysfunctional proteins, leading to injuries in kidneys, and further teach administering aromatic-cationic peptides for the prevention of carbon tetrachloride (CCl4)-induced chronic nephrotoxicity (para [0324]).
Szeto et al. additionally teach that administration can be carried out by any suitable route, including orally, intranasally, parenterally (intravenously, intramuscularly, intraperitoneally, or subcutaneously), rectally, or topically ([0092]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer SS-31 orally, intranasally, parenterally, rectally, or topically, in a subject suffering from antiphospholipid syndrome because Szeto et al. teach administering SS-31 for the prevention of CCl4-induced chronic nephrotoxicity, which is characterized by lipid peroxidation, and Szeto teaches that SS-02 and SS-31 inhibit lipid (i.e. cardiolipin) oxidation.
One of ordinary skill in the art would have reasonably expected oral, intranasal, parenteral, rectal, or topical administration of SS-31 would reduce cardiolipin oxidation because Szeto et al. teach that SS-31 can be administered orally, intranasally, parenterally, rectally, or topically for the prevention of CCl4-induced chronic nephrotoxicity, which is characterized by lipid peroxidation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This rejection is maintained.
Claims 1, 5, 7-8, 12, 14-15, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10808008. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
With respect to claims 1, 5, 8 and 12, ‘008 claims a method for treating antiphospholipid syndrome in a subject in need thereof, comprising administering an effective amount of an aromatic-cationic peptide or a pharmaceutically acceptable salt thereof to the subject, wherein the aromatic-cationic peptide is 2',6'-Dmt-D-Arg-Ald-Lys-NH2 (claim 1).
With respect to claims 15 and 19, the only active step is the administration to a subject suffering from an autoimmune disease. Such administration would necessarily reduce inflammation. Furthermore, as evidenced by Szeto et al. (US 2009/0221514), the instantly claimed aromatic-cationic peptides reduce inflammation (paras [0222]-[0223]). Therefore, one of ordinary skill in the art would have reasonably expected the administration of SS-02 or SS-31 to reduce inflammation. 
With respect to claims 7, 14 and 21, ‘008 claims the aromatic-cationic peptide is administered orally, parenterally, intravenously, subcutaneously, transdermally or by inhalation (claim 3).
	
Response to Arguments
In the response filed on 7/5/2022, Applicant requested the rejection to be held in abeyance until allowable subject matter is identified.
For this reason, the rejection is maintained.

This rejection is maintained.
Claims 1, 4-5, 7-8, 12, 14-15, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10808008 in view of Szeto et al. (US 2009/0221514).
The claims of ‘008 with respect to claims 1, 5, 7-8, 12, 14-15, 19 and 21 have been discussed above.
‘008 do not claim the aromatic-cationic peptide is D-Arg-2’,6’-Dmt-Lys-Phe-NH2.
However, ‘008 teaches that D-Arg-2’,6’-Dmt-Lys-Phe-NH2 can be used in the claimed method (column 1, lines 53-64).
Szeto et al. teach that D-Arg-2’,6’-Dmt-Lys-Phe-NH2 is an aromatic-cationic peptide (see abstract; claims; passim).
Furthermore, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
It would have been obvious, with a reasonable expectation of success, to substitute the aromatic-cationic peptide of ‘008 with the aromatic-cationic peptide of Szeto et al. (i.e. D-Arg-2’,6’-Dmt-Lys-Phe-NH2) because ‘008 suggests that D-Arg-2’,6’-Dmt-Lys-Phe-NH2 can be used to treat antiphospholipid syndrome, Szeto et al. teach that D-Arg-2’,6’-Dmt-Lys-Phe-NH2 is an aromatic-cationic peptide, and the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.

Response to Arguments
In the response filed on 7/5/2022, Applicant requested the rejection to be held in abeyance until allowable subject matter is identified.
For this reason, the rejection is maintained.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658